Lummus, J.
Susanna K. Tobey died August 7, 1911, at the age of one hundred years (Boston Safe Deposit & Trust Co. v. Attorney General, 234 Mass. 261, 266), leaving a will, *25dated December 16, 1887, which was duly allowed. Of her three children, George O. Tobey, senior, and Gerard Tobey, the latter of whom was mentioned in the will as living, died before the testatrix; and Horace Tobey survived the testatrix but died in 1918 without issue. Gerard Tobey left no issue. George O. Tobey, senior, left two children, Alice Virginia Tobey and George 0. Tobey, junior, both of whom survived the testatrix but died without issue before August 7, 1931.
The fund concerning which instructions are sought was created by article Eleventh of the verbose but carefully drawn will, which provided two trust funds of $25,000 each for Alice Virginia Tobey and George O. Tobey, junior, respectively. Combined, they now amount to about $70,000. For the terms of the trust article Eleventh refers to article Fifteenth. By reference to that article, which gives nearly all the residue in trust for the children of George O. Tobey, senior, in the event that both Gerard and Horace and their issue should fail to survive the testatrix, we learn that, after the payment of certain income to said children, the principal of their shares is to be paid over to them, respectively, at the expiration of twenty years from the death of the testatrix, namely, on August 7, 1931, if both be then living, and if either be dead his or her share is to be paid over to his or her issue. If both be dead on August 7, 1931, without having left issue (which actually happened), then article Fifteenth provided that the whole combined trust fund should be paid over “to those who would then be my heirs at law if I had then died intestate,” except that certain legacies given by article Twenty-fourth were first to be paid, if not already paid out of other funds created by the will.
These legacies have never been paid, because the ample residuary estate out of which they were to be paid was not to become available for their payment unless both Gerard and Horace and issue of them should fail to survive the testatrix. Since Horace survived her, he took the residue absolutely. Unless the trust funds under article Eleventh are available for the purpose, nothing can be paid on account of the *26legacies. If such funds are available, they have become so only because both Alice Virginia Tobey and George 0. Tobey, junior, happened to die without issue prior to the time set for distribution. These funds amount only to about $70,000, whereas the aggregate amount of the legacies is $350,000. The legacies are as follows: (1) $75,000 to The Trustees of Donations to the Protestant Episcopal Church, of which $50,000 is to be used as a fund for aid to disabled and destitute clergymen and $25,000 is to be used for improvements to a certain church in Wareham (see Chase v. Dickey, 212 Mass. 555, 566); (2) $50,000 to the Boston Safe Deposit and Trust Company in trust for the establishment of an old ladies’ home in Wareham; (3) $75,000 to the town of Wareham for the obtaining of a site and the erection of a town house; and (4) $150,000 to the town of Wareham for the establishment and maintenance of an asylum and school for the destitute children of Wareham and Miüdleborough. At its annual meeting for 1932, the town of Wareham voted to accept the legacy for the town house. At that meeting, it was voted “to indefinitely postpone” action with respect to the legacy for the asylum and school, but on June 13, 1933, it was voted to accept that legacy. See Adams v. Townsend Schoolhouse Building Committee, 245 Mass. 543. These votes expressly provided for the acceptance of pro rata shares of the funds available for distribution, which all the legatees have agreed to accept instead of the full amounts specified in the will. The Probate Court by its decree ordered the funds divided among the legatees accordingly.
The appellants, the persons who would have been the heirs of the testatrix had she lived until August 7, 1931, contend that the legacies are invalid and must be disregarded, with the result that they are entitled to the entire trust funds. They contend that. since the trust funds created by article Eleventh were obviously insufficient by themselves to pay the legacies, it must be inferred that the testatrix intended to charge only the residuary estate with the payment of the legacies, and then only in the event that both Gerard and Horace and issue of them should fail to sur*27vive the testatrix. Such is not the literal construction of the will. We see no such plain indication of the spirit attributed to the will by the appellants as to justify us in disregarding the letter.
The appellants contend further that the amount available for the charitable gifts to the town of Wareham is so insufficient for their purposes that the gifts must fail unless the cy pres doctrine can be applied. Teele v. Bishop of Derry, 168 Mass. 341. Bowden v. Brown, 200 Mass. 269. Ely v. Attorney General, 202 Mass. 545. Grimke v. Attorney General, 206 Mass. 49. Norris v. Loomis, 215 Mass. 344. Without intimating that this point is well taken, it is unnecessary to consider it on this appeal. Neither is it necessary to consider the same point with reference to the gift for an old ladies’ home, which is really only an addition to a fund already existing for that purpose created under articles Thirteenth and Fourteenth of the will. Boston Safe Deposit & Trust Co. v. Attorney General, 234 Mass. 261. Even though all these gifts should fail completely, the appellants, the so called heirs as of August 7, 1931, could get nothing, for the gift of $75,000 to The Trustees of Dona-, tians to the Protestant Episcopal Church, to which no such objection could be raised, would exhaust the funds to be' distributed. In view of that fact, it does not concern the appellants that the legatees named in the will, without objection from the Attorney General who has appeared in the public interest, have agreed to divide these funds pro rata, and that the Probate Court has carried out that agreement by its decree. They are not entitled to our decision upon the point, for as to that they are not persons aggrieved. G. L. (Ter. Ed.) c. 215, § 9. Wellman v. Carter, 286 Mass. 237, 250, 255. On this appeal, no other party challenges, or could challenge, the correctness of the decree. Kilkus v. Shakman, 254 Mass. 274, 280. Beacon Oil Co. v. Maniatis, 284 Mass. 574, 577. The decree is affirmed.
The allowance of further costs and expenses to parties or counsel (G. L. [Ter. Ed.] c. 215, § 45; Old Colony Trust Co. v. Third Universalist Society of Cambridge, 285 Mass. 146, is to be in the discretion of the Probate Court.

Ordered accordingly.